Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9 - 18, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 4, 2021.
Applicant's election with traverse of claims 1 - 8, 19 and 20 in the reply filed on January 4, 2021 is acknowledged.  The traversal is on the ground(s) that Applicant states that the amendment overcomes the restriction by stating that dimension of the object measured during melting is done by a photoelectric sensor.  This is not found persuasive because the method step does not require the apparatus as disclosed. The method requires positioning an object on a cable in a heating zone yet the apparatus dos not have a unit in the heating zone to position an object on a cable, the object can be positioned on the cable prior to reaching the heating zone. Additionally, according to section 2114 of the MPEP, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 discloses the type of cable and object that is being worked on by the apparatus where the cable is a shielded cable having an exposed shield and the object is a solder sleeve or dead end sleeve. According to section 2115 of the MPEP, A claim is only limited .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1 - 7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (WO 2018/172470) in view of Brotz (US Patent 6,443,616).
With regards to claims 1, 7 and 19, Xie teaches an apparatus for melting an object on a cable (Abstract), that comprises:
Cable supports positioned and configured to support a cable so that a sleeve placed around the cable is in a heating zone located between the cable supports (Figure 1 item 110)
A heater positioned and configured to produce heat in the heating zone (Figure 1 item 520)
A sensor directed toward the heating zone (Figure 1 item 410, 420)
A computer system operatively coupled to receive sensor data from the sensor, the computer system configured to compute a measured value of the dimension of the sleeve using the sensor data and issue an alert signal if the measured value becomes equal to a target value corresponding to a fully melted sleeve (Figure 1 item 500 discloses a robot which would indicate that the apparatus comprises a computer system in order to operate the robot)
Xie fails to explicitly disclose that the sensor is a photoelectric sensor.
Brotz discloses a sensor for detecting the melting point of plastic materials (Abstract, column 2 lines 60 - 63), in the same field of endeavor as Xie, where the sensor is a photoelectric sensor directed toward a heating zone and configured to acquire sensor data that is a measure of a dimension of the sample (column 1 lines 47 – 50, column 2 lines 1 – 20) and a computer system operatively coupled to receive sensor data from the photoelectric sensor (column 2 lines 1 – 20).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a photoelectric sensor, as suggested by Brotz, in Xie’s apparatus. The rationale being that, as stated by Brotz, it provides an accurate determination of the deformation of materials while avoiding any built-in accumulation of error (column 1 lines 15 – 44).
With regards to claim 2, the teachings of Xie and Brotz are presented above. Additionally Xie teaches that the computer system is operatively coupled to send heater control signals to the heater, the computer system being further configured to change a state of the heater so that the heater ceases producing heat in the heating zone in response to the measured value becoming equal to the target value (page 7 lines 21 – 24).
With regards to claim 3, the teachings of Xie and Brotz are presented above. Additionally Xie teaches that the cable is a shielded cable having an exposed shield (Figure 1 item 11) and the object is a solder sleeve or dead end sleeve (Figure 1 item 12).
With regards to claim 4, the teachings of Xie and Brotz are presented above. Additionally Brotz teaches that the photoelectric sensor is positioned and configured to 
With regards to claim 5, the teachings of Xie and Brotz are presented above. Additionally Brotz teaches that the heater is an infrared heater and the photoelectric sensor is positioned and oriented for transmitting light beams through a space between the cable and the infrared heater (column 3 lines 22 – 60).
With regards to claim 6, the teachings of Xie and Brotz are presented above. Additionally Brotz teaches that the photoelectric sensor comprises a scanning light beam transmitter and an array of light-detecting elements (column 3 lines 22 – 64), and the computer system is further configured to compute a duration of an interruption in light received by the array of the light-detecting elements from the scanning light beam transmitter, compare the computed duration of the interruption to the target value and issue a control signal for deactivating the heater when the computed duration of the interruption equals the target value (column 5 lines 51 – 67).
With regards to claim 20, the teachings of Xie and Brotz are presented above. Additionally Xie teaches that the cable supports are wire clips configured to clamp the cable in position (Figure 1 item 300).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (WO 2018/172470) in view of Brotz (US Patent 6,443,616) as applied to claim 1 above, and further in view of Locher et al (US 2005/0050713).
With regards to claim 8, the teachings of Xie and Brotz are presented above. Xie teaches that the computer system is configured to move the cable to the heating zone (page 7 lines 15 – 18). Xie and Brotz fail to explicitly disclose that the apparatus comprises a funnel disposed in front of the heating zone, a pair of wheels and a motor operatively coupled for driving rotation of the wheels.
Locher discloses a continuous cable processing apparatus (Abstract), in the same field of endeavor as Xie, where the apparatus comprises a funnel disposed in front of the processing zone (Figure 5a items 40a and 40b), a pair of wheels operable to push a cable into the funnel when a cable is in a nip between the wheels (Figure 5a item c) and a motor operatively coupled for driving rotation of the wheels (paragraph 86) where a computer system is configured to activate the motor to drive rotation of the wheels in a cable pushing direction (paragraph 86).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a funnel, a pair of wheels and a motor, as suggested by Locher, in Xie and Brotz’s apparatus. The rationale being that, as stated by Locher, it permits the processing of cables which are not to be buckled or bent and allows increasing the flexibility of the processing steps and handling cable (paragraph 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746